Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Examiner called Applicant and told her that Examiner has noted that the Applicant has filed new drawings that has been accepted and hence drawing objection has been withdrawn. Examiner further noted that the Applicant has filed amended claims and the amendment of claims  9, 13 & 15  has overcome 112b rejections issued in the previous office action and hence rejections 112b for claim 13 has been withdrawn, Examiner further stated that he has reviewed the arguments against rejection 103 for claims 9-20 issued in the previous office action and found them persuasive (please see Examiner interview summary filed on 7/12/2021), however, Examiner further noted that although the Applicant has amended claims 1-8, the amendment to claim 1 has introduced several 112b issues and stated that  If the Applicant cancel claims 1-8, the case will be placed in allowable condition. The Applicant agreed to consider the suggestion and get back asap with response.
	Subsequently, the Applicant emailed Examiner (please see attached “Email from the Applicant” for details) authorizing Examiner to cancel claims 1-8. 
The case has now been placed allowable condition.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENTS TO THE CLAIMS:
          The following listing of claims will replace all prior versions and listings of claims in this application.
	Please Cancel claims 1-8.
Allowable Subject Matter 
	Claims 9-20 are allowed.
 	This communication warrants No Examiner's Reason for Allowance, applicant's
reply make evident the reasons for allowance, satisfying the "record as a whole" proviso
of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed
on 7/15/2021 and as well as Examiner’s Interview Summary filed on 7/12/2021  and Examiner’s Note shown above) are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP1302.14)..
 Any comments Applicants considers necessary must be submitted no later than
the payment of the Issue Fee and to avoid processing delays, should preferable
accompany the Issue Fees. Such submission should be clearly labeled "Comments on
Statement of Reasons for Allowance". 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHER A KHAN/Primary Examiner, Art Unit 2497